Exhibit 99-1 Agreement Cellceutix Corporation -and- James M. DeAngelis ("Consultant") This Agreement (the “Agreement”) is entered into as of May 6, 2009 by and between Cellceutix Corporation (hereinafter “Cellceutix”) a Nevada corporation with a principal place of business at 100 Cummings Park, Suite 151-B, Beverly Massachusetts 01915 and James DeAngelis (hereinafter, “Consultant”), an individual residing at 541 Bellvue Avenue, Unit #1, Newport, RI, 02840 (collectively, the “parties”). WHEREAS, Consultant has been engaged by Cellceutix to perform certain administrative and financial services for Cellceutix (the "Services"); and WHEREAS, both parties desire to set out the other terms and conditions under which the Services will be provided. NOW THEREFORE, the parties agree to the following: 1.
